Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-20-00111-CR

                                    Victor ROMERO,
                                        Appellant

                                             v.

                                  The STATE of Texas,
                                        Appellee

               From the 218th Judicial District Court, Atascosa County, Texas
                             Trial Court No. 18-05-0132-CRA
                        Honorable Donna S. Rayes, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE VALENZUELA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED April 7, 2021.


                                              _____________________________
                                              Lori I. Valenzuela, Justice